DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  See Response to Arguments below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,375,976 to Arnaudeau (Arnaudeau) in view of US PGPub 2003/0192697 to Grubb et al. (Grubb), Permanent Magnet Motor Application for ESP Artificial Lift (Refaie, copy provided by applicant on 14 May 2020) and .
Regarding claim 1, Arnaudeau teaches a submersible pump comprising a helico-axial pump (at elements 17-23) with a threaded discharge (3) to lift fluid from a wellbore and discharge it.  Arnaudeau does not teach production tubing.  Grubb teaches another submersible pump generally, and particularly teaches that a pump (104) may be attached to and discharge into a production tubing (26) via a coupler (102, see paragraph 19) in order to deliver the fluids produced by the pump to the surface.  Therefore, it would have been obvious to one of ordinary skill in the art to provide a production tubing and coupler as taught by Grubb in order to deliver the fluids produced by the Arnaudeau pump to the surface for use.  The previously applied references do not teach the use of a permanent magnet motor operated at 4000 rpm or greater.  Refaie teaches that a helico-axial pump such as that taught by Arnaudeau may be driven by a permanent magnet motor and that such motors are advantageously efficient and flexible in operation (see abstract re high efficiency and rotation frequency) and capable of speeds up to 6000 rpm.  Therefore, it would have been obvious to one of ordinary skill in the art to use a permanent magnet motor in the pump of Arnaudeau in order to take advantage of the high efficiency of such motors.  The previously cited references do not teach operation at speed above 7,000 rpm.  Cooper teaches that increasing speed of a rotodynamic pump (such as a helico-axial pump) increases the gas volume fraction the pump can handle (col. 2, ln. 17-22).  Therefore it would have been obvious to one of ordinary skill at the time of filing to increase the speed at which the pump of Arnaudeau is operated in order to increase its ability to handle high gas volume fractions.  Appel provides evidence that permanent magnet motors (paragraph 14) capable of the claimed speeds (paragraph 5) in the downhole pump application are known and conventional.
Regarding claim 2, per Refaie (see abstract), the pumping comprises lifting fluid from a wellbore, and as none of the reference are cognizant of a maximum gas fraction, the examiner holds that pumping 
Regarding claim 3, Arnaudeau teaches hydrocarbon production (col. 1, ln. 17-18) and Cooper motivates speeds above 7,000 rpm.
Regarding claim 4, as best understood by the examiner, there is no structural requirement of the helico-axial pump which enables it to pump the claimed gas volume fraction other than its configuration as a helico-axial pump (which is taught by Arnaudeau) and the operating speed (which is taught by Refaie and Cooper).  Accordingly, the examiner holds that the combination as previously motivated reaches to the claimed gas fraction range.  Furthermore, none of the cited references teach a compressor in addition to a helico-axial centrifugal pump.
Regarding claim 5, Grubb teaches a coupler (102) to connect the helico-axial pump of Arnaudeau to the production tubing (26).  Arnaudeau teaches provision of pumping head (col. 4, ln. 34, “pressure increase”).  None of the cited references teach an induction motor.
Regarding claim 6, Grubb teaches lowering an ESP into a wellbore (see claim 14) via a tubing string, and none of the cited references teach any of the prohibited apparatus types.
Regarding claim 7, Arnaudeau does not teach grooves (see Fig. 2), and Grubb teaches a coupler (102).
Regarding claim 8, Arnaudeau teaches an submersible pump (made electric by the PMM of Refaie/Cooper), for insertion into a wellbore (per Grubb) to discharge fluid into a production tubing (26, Grubb), a submersible permanent magnet motor (per Refaie/Cooper) and configured for speeds above 7,000 rpm.
Regarding claim 9, none of the cited references teach an induction motor.  Furthermore, Grubb teaches a check valve (110) provided to “release air” in the vicinity of the discharge (102).  Therefore, it 
Regarding claim 10, Grubb teaches lowering an ESP into a wellbore (see claim 14) via a tubing string.
Regarding claim 11, there is no structural requirement of the claimed helico-axial pump which enables it to pump the claimed gas volume fraction other than its configuration as a helico-axial centrifugal pump (which is taught by Arnaudeau) and the operating speed (which is taught by Refaie/Cooper).  Accordingly, the examiner holds that the combination as previously motivated reaches to the claimed gas fraction range.
Regarding claim 12, the cited references do not teach any of the excluded elements.
Regarding claim 13, Grubb teaches lowering an ESP into a wellbore (see claim 14) via a tubing string, Arnaudeau teaches pumping fluid from the wellbore (col. 4, ln. 34, “pressure increase”), including a multiple-stage helico-axial centrifugal pump (17-23) and a permanent magnet motor (per Refaie), operating the pump at a speed above 7,000 rpm (per Refaie/Cooper), and discharging into a production conduit (Grubb, 26) and flowing it to the surface.
Regarding claim 14, Arnaudeau teaches pumping fluid from the wellbore (col. 4, ln. 34, “pressure increase”), including a multiple-stage helico-axial centrifugal pump (17-23).
Regarding claims 15 and 17, per Refaie (see abstract), the pumping comprises lifting fluid from a wellbore, and as none of the reference are cognizant of a maximum gas fraction, the examiner holds that pumping at 97% GVF is inherently possible at some level of compression efficiency.
Regarding claim 16, Grubb teaches a coupler (102) and perforations (35) at an inlet.
Regarding claim 17, Grubb teaches that the pump and motor (106) are lowered into the bore (see Fig. 2) for operation therein, and Arnaudeau teaches operation on hydrocarbons (col. 1, ln. 17-18).
Regarding claim 18, there is no structural requirement of the claimed helico-axial pump which enables it to pump the claimed gas volume fraction other than its configuration as a helico-axial centrifugal pump (which is taught by Arnaudeau) and the operating speed (which is taught by Refaie/Cooper).  Accordingly, the examiner holds that the combination as previously motivated reaches to the claimed gas fraction range.
Regarding claim 19, none of the cited references teach an induction motor.
Regarding claim 20, the cited references do not teach any of the excluded elements.
Response to Arguments
Applicant's arguments filed 4 December 2020 have been fully considered but they are not persuasive.
With respect to the drawings, the examiner is unaware of any subject matter in Figs. 1 or 2 which would qualify as new or inventive.  Applicant is invited to specifically point out such material where possible.  Until such time the drawing objection remains.
With respect to the speed of operation, the examiner herein cites to Cooper as motivating an increase in operational speed above the 6,000 rpm explicitly taught by Refaie and further cites to Appel as indicating that motors having such capability are known in the downhole pumping art.  In view of these teachings, the examiner maintains that the claimed invention would have been obvious to one of ordinary skill in the art at the time of filing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        15 January 2021